       Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 1 of 11



                     United States District Court
                      District of Massachusetts

                                      )
ELEANOR KERRISSEY,                    )
                                      )
           Plaintiff,                 )
                                      )
           v.                         )    Civil Action No.
                                      )    19-10243-NMG
COMMERCIAL CREDIT GROUP, INC.         )
and ALEX LYON & SON SALE              )
MANAGERS & AUCTIONEERS, INC.,         )
                                      )
           Defendants.                )
                                      )

                           MEMORANDUM & ORDER

GORTON, J.

       Eleanor Kerrissey (“Kerrissey” or “plaintiff”) filed a

complaint against Commercial Credit Group, Inc. (“CCG”) and Alex

Lyon & Son Sale Managers & Auctioneers, Inc. (“Lyon & Son”)

(collectively “defendants”) alleging numerous violations of

Massachusetts state law, including a claim for unfair and

deceptive practices pursuant to M.G.L. c. 93A, for conduct

related to a public auction.       Plaintiff seeks injunctive and

declaratory relief, as well as treble damages including costs

and attorneys’ fees.     She alleges that defendants engaged in

unfair and deceptive practices by making various

misrepresentations at the auction and thus did not conduct it in

a commercially reasonable manner as required by Massachusetts

law.   As a result of that allegedly sham auction, plaintiff


                                    -1-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 2 of 11



asserts that the construction equipment sold at that auction was

sold at a price well below market value which harmed her

security interest in that collateral.

     On February 7, 2019, Kerrissey filed a motion for a

temporary restraining order or, in the alternative, a

preliminary injunction seeking to void the public auction and

enjoin the consummation of certain sales made at that auction.

For the reasons that follow, the motion for a preliminary

injunction will be denied.

I.   Background and Procedural History

     A.   The Parties

     Eleanor Kerrissey is a Massachusetts resident.        Her son,

Joseph Kerrissey, is the manager of two limited liability

companies, JDHE Holding, LLC (“JDHE”) and J. Kerrissey, LLC

(“JKLLC”).   JKLLC is a construction and demolition company.

Both companies own construction equipment, including hydraulic

excavators, wheel loaders and tractors.      Plaintiff is a secured

creditor of her son’s two companies and has a security interest

in that construction equipment and other property of her son.

     CCG is a Delaware corporation that provides financing for

equipment used in the construction, manufacturing,

transportation and waste industries.      CCG also holds a security

interest in the construction equipment owned by JDHE and JKLLC

and its security interest is senior to that of plaintiff.         Lyon

                                  -2-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 3 of 11



& Son is an auction company that specializes in the auctioning

of construction equipment.

    B.    Facts

    In August, 2017, JKLLC entered into a Negotiable Promissory

Note and Security Agreement with CCG in which CCG loaned JKLLC

the principal amount of $174,168 in return for a security

interest in JKLLC’s construction equipment and other assets.

CCG perfected its security interest in those assets that same

month.   In March, 2018, JDHE entered into a similar arrangement

with CCG in which CCG loaned JDHE the principal amount of

$199,512 in return for a security interest in JDHE’s

construction equipment and other assets.       CCG perfected its

security interest in those assets the same month.

    At some point, plaintiff made loans to JDHE and JKLLC which

are secured by interests in those companies’ construction

equipment and other assets.    The outstanding balances of those

loans are $103,771 and $148,609, respectively.       Plaintiff’s

interest in that equipment was perfected in September, 2018,

making her a junior creditor to CCG.

    In June, 2018, JKLLC was placed into bankruptcy via an

involuntary petition in United States Bankruptcy Court for the

District of Massachusetts and a Chapter 7 Trustee was appointed

that same month.   That bankruptcy proceeding is ongoing.        In

September, 2018, JDHE allegedly defaulted under the terms of its

                                  -3-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 4 of 11



loan agreement by failing to remit required monthly payments.

JDHE disputes the circumstances of that alleged default.         In

December, 2018, CCG repossessed the JDHE equipment and moved it

to Raynham, Massachusetts, to be sold, along with the JKLLC

equipment, at a public auction conducted by Lyon & Son.

    On or about January 19, 2019, plaintiff received notice of

the public auction of both the JDHE and the JKLLC equipment

which was to take place on January 25, 2019.       Joe Kerrissey

decided to attend the sale in order to observe the auction and

bid on the JDHE and JKLLC equipment.      At no time before the

auction was Mr. Kerrissey made aware that he would not be

allowed to bid on certain items.     When Mr. Kerrissey arrived at

the auction site, he was initially denied registration to bid

and was told that there was a hold on his personal and JDHE

accounts with Lyon & Son.    He spoke with Mr. Lyon and was told

that he could stay and bid on the equipment by raising his hand.

    Glenn Gillis attended the auction and registered to bid on

behalf of JED Holding, LLC.    JED Holding, LLC leased space to

JDHE in Brockton, Massachusetts, for the storage of construction

equipment.   The owner of JED Holding, LLC is the wife of Joe

Kerrissey and plaintiff’s daughter-in-law.       At no time prior to

the auction was Mr. Gillis made aware that he would be

restricted from bidding on certain pieces of equipment.



                                  -4-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 5 of 11



    When the auction began, Mr. Kerrissey was the successful

bidder on a minor item for which he agreed to pay $900.         When

Mr. Kerrissey attempted to place a bid on the first piece of

JDHE equipment, however, Mr. Lyons stopped the bidding and

allegedly told those who were present that a court order gave

him discretion over who could and could not bid on the JDHE and

JKLLC equipment.   Mr. Kerrissey was thereafter prevented from

bidding on any of that equipment.       Defendants submit that the

subject order was a Stipulated Order Granting Relief from the

Automatic Stay entered in JKLCC’s bankruptcy proceeding.         It

permitted CCG to exercise its rights to conduct a public sale of

the collateral after a certain period of time.       That order did

not, however, include restrictions on who could or could not bid

at the public auction.

    At some point, Mr. Gillis bid on a piece of JDHE equipment

which he initially won at a price of $58,000.       After a

discussion between representatives of the defendants, however,

Mr. Lyon rejected the bid and announced that the piece of

equipment was “going to New Hampshire” at a price of $57,000

without indicating who had placed the winning bid.

    Mr. Gillis and Mr. Kerrissey were subject to other

restrictions to which they protested whereupon they were asked

to leave the auction and they were eventually directed to leave

by the Raynham police.    Following the auction, both Mr.

                                  -5-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 6 of 11



Kerrissey and Mr. Gillis called Lyon & Son to arrange payment

for the items that they had won but neither has received an

invoice for those items.

    At the auction the JDHE equipment sold for approximately

$95,000 and the JKLLC equipment for approximately $140,000

leaving an aggregate of about $140,000 outstanding on CCG’s two

senior loans.   Plaintiff and Mr. Kerrissey contend that the

equipment was sold for way below its fair market value and that

but for 1) the exclusion of bids, 2) the refusal of bid

registration, 3) the lack of uniform requirements for the

bidders and 4) reference to the allegedly non-existent court

order, that equipment would have sold at a significantly higher

price.   Plaintiff submits that, as a junior secured creditor,

she has suffered damages as a result of the auction sale beyond

the difference between the fair market value of the equipment

and CCG’s interest therein.

    C.    Procedural History

    On February 7, 2019, plaintiff filed a motion for a

temporary restraining order or, in the alternative, a

preliminary injunction.    The Court denied plaintiff’s motion for

a temporary restraining order on February 8, 2019, and ordered

plaintiff to give requisite notice to defendants of a hearing on

her motion for a preliminary injunction.       That hearing was held

on February 13, 2019.

                                  -6-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 7 of 11



    In her motion, Kerrissey requests a preliminary injunction

1) to enjoin the consummation of certain sales of heavy

equipment from the auction, 2) to void the sales from the

auction to the extent that payment has not already been received

or that the sales were made to persons affiliated with

defendants, 3) to order defendants to conduct a second auction

in compliance with applicable law and/or 4) to allow plaintiff

or JDHE sufficient time to pay off the outstanding balance of

the loans in exchange for a release of CCG’s interest in the

heavy equipment.

    D.   Parties’ Arguments

    Plaintiff submits that she has satisfied the requirements

for a preliminary injunction.     First, she claims that she has a

reasonable likelihood of success on the merits of her state law

claims because, under Massachusetts law, CCG and Lyon & Son are

required to conduct an auction of secured collateral in a

commercially reasonable manner which they did not do.

Specifically, she contends that the restrictions imposed upon

some but not all bidders, the rejection of some of the bids, and

the misrepresentations related to a fictitious court order

rendered the purportedly public auction commercially

unreasonable.   Furthermore, plaintiff asserts that those same

practices constitute unfair and deceptive conduct in violation

of M.G.L. c. 93A.   Finally, plaintiff proclaims that some of the

                                  -7-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 8 of 11



winning bidders were actually affiliated with the defendants,

and thus those sales are void.     Plaintiff cites no case law,

however, in support of any of her state law claims.

    Second, plaintiff alleges that she will be irreparably

harmed if a preliminary injunction is not entered because after

that equipment is sold, she will lose her security interest in

it thereby jeopardizing her chances of recovering on her loans

to JDHE and JKLLC.

    Defendants respond that plaintiff cannot satisfy the

requirements for preliminary injunctive relief because 1) she

has not shown that she will suffer irreparable harm, 2) she has

not demonstrated a reasonable likelihood of success on her state

law claims and 3) the requested injunctive relief is not in the

public interest.     Defendants assert that the appropriate remedy

for a commercially unreasonable secured party sale is money

damages in the amount of any excess proceeds that would have

been generated had the sale been properly conducted, after all

senior lienholders have been paid.      Defendants submit that not

only has plaintiff failed to allege the amount that should have

been realized from a properly-conducted auction of the

construction equipment but also she has failed to estimate the

fair market value of the purported remaining collateral.

    Furthermore, defendants suggest that the imposition of a

preliminary injunction is not in the public interest because it

                                  -8-
      Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 9 of 11



would adversely affect the rights of bonified purchasers of the

equipment.    Finally, defendants assert that the plaintiff has

available an adequate remedy at law which ultimately militates

against the entry of a preliminary injunction.

II.   Plaintiff’s Motion for a Preliminary Injunction

      A.   Legal Standard

      In order to obtain a preliminary injunction, the moving

party must establish 1) a reasonable likelihood of success on

the merits, 2) the potential for irreparable harm if the

injunction is withheld, 3) a favorable balance of hardships and

4) the effect on the public interest. Jean v. Mass. State

Police, 492 F.3d 24, 26-27 (1st Cir. 2007).        Out of these

factors, the likelihood of success on the merits “normally

weighs heaviest in the decisional scales.” Coquico, Inc. v.

Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009).

      The Court may accept as true “well-pleaded allegations [in

the complaint] and uncontroverted affidavits.” Rohm & Haas Elec.

Materials, LLC v. Elec. Circuits, 759 F. Supp. 2d 110, 114, n.2

(D. Mass. 2010) (quoting Elrod v. Burns, 427 U.S. 347, 350, n.1

(1976)).     The Court may also rely on otherwise inadmissible

evidence, including hearsay, in deciding a motion for

preliminary injunction. See Asseo v. Pan Am. Grain Co., Inc.,

805 F.2d 23, 26 (1st Cir. 1986).      Ultimately, the issuance of

preliminary injunctive relief is “an extraordinary and drastic

                                   -9-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 10 of 11



remedy that is never awarded as of right.” Peoples Fed. Sav.

Bank v. People’s United Bank, 672 F.3d 1, 8-9 (1st Cir. 2012)

(quoting Voice of the Arab World, Inc. v. MDTV Med. News Now,

Inc., 645 F.3d 26, 32 (1st Cir. 2011)).

    B.    Application

          1.    Likelihood of Success

    Plaintiff cites no case law in support of her state law

claims and thus it is difficult to assess her likelihood of

success on those claims.    At the hearing, plaintiff argued that

defendant has failed to rebut her factual allegations with

respect to the conduct of the auction but that does not shift

the burden to defendants to prove that she does not have a

reasonable likelihood of success on her claims.        Rather, the

burden is on the plaintiff to prove such a likelihood and she

has failed to meet that burden.

          2.    Potential for Irreparable Harm

    The second element for consideration, namely proof of

irreparable harm, weighs heavily against plaintiff.         To

demonstrate irreparable harm, plaintiff must establish that

monetary damages would be insufficient. Oxford Immunotec Ltd. v.

Qiagen, Inc., 271 F. Supp. 3d 358, 368 (D. Mass. 2017).

    Kerrissey has made no showing that monetary damages would

be insufficient to remedy her alleged harm.       She makes no

attempt to quantify the fair market value of the subject

                                  -10-
     Case 1:19-cv-10243-NMG Document 15 Filed 02/14/19 Page 11 of 11



equipment or what it could have been reasonably expected to

fetch at auction.   There is, therefore, no evidence that there

would have been excess proceeds from those sales to pay off her

loan after the senior lienholder was made whole.        Nor does

plaintiff credibly demonstrate that there is still equipment in

defendants’ possession that will be sold at below market value

in the absence of injunctive relief or that she has insufficient

collateral in her son’s other property to make her whole.

    Finally, and perhaps most importantly, plaintiff does not

clearly explain why CCG or Lyon & Son would not be able to

satisfy any judgment to which she may become entitled if she

proves that the subject equipment was sold at a commercially

unreasonable auction.     For those reasons, Kerrisey has not

satisfied her burden of establishing irreparable harm and thus

her motion for preliminary injunctive relief will be denied.

                                 ORDER

    For the forgoing reasons, plaintiff’s motion for a

preliminary injunction (Docket No. 4) is DENIED.



So ordered.

                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated February 14, 2019



                                  -11-
